DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s Amendment/Remark filed on June 18, 2018 has been considered and persuasive.  In addition, Applicant filed Terminal Disclaimer on February 04, 2022 to overcome the Double Patent Rejection.  Claims 1-20, 23, 30 and 37 have been cancelled; claims 21, 24, 28, 31, 35, and 38 have been amended. Therefore, claims 21-22, 24-29, 31-36 and 38-40 are allowance.

Allowable Subject Matter
3.	Claims 21-22, 24-29, 31-36 and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 21, 28 and 35 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 1 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a plurality of dynamically adjustable trackers to track operation of the cache memory for a plurality of different address ranges, each of the plurality of trackers including one or more counters to track cache memory hits and misses for incoming address streams occurring within an address range associated with the tracker, wherein the address range associated with each tracking is a portion of addresses for the cache memory;
wherein the processor is to: 
determine the plurality of address ranges for the cache memory; 
assign each of the plurality of address ranges to a respective tracker of the plurality of trackers;
monitor and track addresses accessed at the cache memory utilizing the plurality of trackers, including tracking cache memory hits and misses for incoming address streams occurring in each of the plurality of address ranges associated with the plurality of trackers;

Per claim 28 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
determining a plurality of different address ranges for a cache memory; assigning each of the plurality of address ranges to a respective tracker of a plurality of trackers; 
monitoring and tracking addresses accessed at [[a]] the cache memory utilizing [[a]] the plurality of trackers, including tracking cache memory hits and misses for incoming address streams occurring in each of [[a]] the plurality of address ranges associated with the plurality of trackers.


determine the plurality of address ranges for the cache memory; 
assign each of the plurality of address ranges to a respective tracker of the plurality of trackers; 
monitor and track addresses accessed at the cache memory utilizing the plurality of trackers, including tracking cache memory hits and misses for incoming address streams occurring in each of the plurality of address ranges associated with the plurality of trackers

4.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 21-22, 24-29, 31-36 and 38-40.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612